Case 16-07207-JMC-7A                Doc 3751        Filed 12/27/19          EOD 12/27/19 15:21:30               Pg 1 of 8



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al.1                          )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered

                       NOTICE OF HEARING AND OBJECTION DEADLINE

         PLEASE TAKE NOTICE that on December 23, 2019, the United States of America
 (Internal Revenue Service), filed its Motion for Relief from Stay to Offset Pre-Petition Tax
 Overpayments Against Pre-Petition Taxes, Memorandum of Law, and Notice of Objection
 Deadline (the “Motion”) [Doc 3741].

         NOTICE IS GIVEN that any objection to the above-referenced Motion must be in
 writing and filed with the Bankruptcy Clerk by no later than 4:00 p.m. (prevailing Eastern time)
 on January 9, 2020. Those not required or not permitted to file electronically must deliver any
 objection by U.S. mail, courier, overnight/express mail or in person at:

                                            116 U.S. Courthouse
                                            46 East Ohio Street
                                            Indianapolis, IN 46204

 The objecting party must also serve a copy of the written objection upon the United States of
 American (Internal Revenue Service), at Sarah T. Mayhew, Trial Attorney, Tax Division, U.S.
 Department of Justice, P.O. Box 55, Ben Franklin Station, Washington, D.C. 20044. If an
 objection is NOT timely filed, the requested relief may be granted without a hearing.

        NOTICE IS FURTHER GIVEN that in the event an objection to the above-referenced
 Motion is timely filed, a hearing will be conducted on January 15, 2020 at 1:30 p.m. (prevailing
 Eastern time), in Room 325 of the United States Courthouse, 46 East Ohio Street, Indianapolis,
 IN 46204.




 1
   The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A         Doc 3751     Filed 12/27/19     EOD 12/27/19 15:21:30        Pg 2 of 8



                                                     Respectfully submitted,
                                                     UNITED STATES OF AMERICA
                                                     (Internal Revenue Service)

 Dated: December 27, 2019                        By: /s/ Sarah T. Mayhew
                                                         Sarah T. Mayhew
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 55, Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Tel: (202) 616-1929
                                                     Fax: (202) 514-5238
                                                     Email: sarah.t.mayhew@usdoj.gov

                                 CERTIFICATE OF SERVICE
        I hereby certify that on December 27, 2019, a copy of the foregoing Notice of Hearing
 and Objection Deadline was filed electronically. Pursuant to Section IV.C.3(a) of the Case
 Management Procedures, notice of this filing will be sent to the following parties through the
 Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
 system.

 John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
 Richard Allyn rallyn@robinskaplan.com
 Robert N Amkraut ramkraut@foxrothschild.com
 Scott S. Anders scott.anders@jordanramis.com, litparalegal@jordanramis.com
 Manuel German Arreaza manuel.arreaza@cfpb.gov
 Todd Allan Atkinson tatkinson@ulmer.com
 Kay Dee Baird kbaird@kdlegal.com, rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
 Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
 Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
 James David Ballinger jim@kentuckytrial.com, jennifer@kentuckytrial.com
 Joseph E. Bant jebant@lewisricekc.com
 William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com
 Ashley Flynn Bartram ashley.bartram@oag.texas.gov
 Alex M Beeman alex@beemanlawoffice.com, abeeman@reminger.com
 Thomas M Beeman tom@beemanlawoffice.com
 Richard James Bernard rbernard@foley.com
 Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
 John J Berry john.berry@dinsmore.com, Christina.Lee@DINSMORE.COM
 Lauren Beslow lauren.beslow@quarles.com
 Brandon Craig Bickle bbickle@gablelaw.com
 Jill B. Bienstock jbienstock@coleschotz.com
 Michael Blumenthal michael.blumenthal@tklaw.com
 David J. Bodle dbodle@hhclaw.com, layres@hhlaw-in.com
 Robert A. Breidenbach rab@goldsteinpressman.com

                                                 2
Case 16-07207-JMC-7A     Doc 3751   Filed 12/27/19   EOD 12/27/19 15:21:30    Pg 3 of 8



 Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
 Kayla D. Britton kayla.britton@faegrebd.com, noticeFRindy@faegrebd.com
 Robert Bernard Bruner bob.bruner@nortonrosefulbright.com
 Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
 Erin Busch ebusch@nebraska.edu
 John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
 Kevin M. Capuzzi kcapuzzi@beneschlaw.com,
 lmolinaro@beneschlaw.com;docket@beneschlaw.com
 James E. Carlberg jcarlberg@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com
 Steven Dean Carpenter scarpenter1@dor.in.gov
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Deborah J. Caruso trusteecaruso@rubin-levin.net, DJC@trustesolutions.net
 Joshua W. Casselman jcasselman@rubin-levin.net, angie@rubin-
 levin.net;atty_jcasselman@bluestylus.com
 Ben T. Caughey ben.caughey@merchocaughey.com
 Sonia A. Chae chaes@sec.gov
 John Andrew Chanin jchanin@lindquist.com, srummery@lindquist.com
 Courtney Elaine Chilcote courtney@ckhattorneys.com,
 ckh@ckhattorneys.com;tracy@ckhattorneys.com
 Dale C Christensen christensen@sewkis.com
 Eboney Delane Cobb ecobb@pbfcm.com
 Tiffany Cobb tscobb@vorys.com
 Michael Edward Collins mcollins@manierherod.com
 Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
 Eileen Connor econnor@law.harvard.edu
 Lawrence D. Coppel lcoppel@gfrlaw.com
 Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
 J Russell Cunningham rcunningham@dnlc.net, reaster@dnlc.net
 Erica Dausch edausch@babstcalland.com
 Melissa J. DeGroff mjd@kgrlaw.com, cresler@kgrlaw.com
 Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
 Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
 Annette England annette.england@btlaw.com
 Charles Anthony Ercole cercole@klehr.com, acollazo@klehr.com
 Carolyn Meredith Fast carolyn.fast@ag.ny.gov
 Elaine Victoria Fenna elaine.fenna@morganlewis.com
 Andrew W Ferich awf@chimicles.com
 Scott Patrick Fisher sfisher@drewrysimmons.com, lgarrison@DSVlaw.com
 John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
 Jennifer N Fountain jfountain@iislaw.com, sfilippini@iislaw.com
 Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
 Robert W. Fuller rfuller@rbh.com
 Carlos Galliani carlos@thelidjifirm.com
 Jonathan William Garlough jgarlough@foley.com, mstockl@foley.com;mdlee@foley.com

                                          3
Case 16-07207-JMC-7A    Doc 3751   Filed 12/27/19   EOD 12/27/19 15:21:30   Pg 4 of 8



 Lisa Giandomenico lgiandomenico@nmag.gov
 Lea Pauley Goff lea.goff@skofirm.com, emily.keith@skofirm.com
 John C Goodchild john.goodchild@morganlewis.com
 Douglas Gooding dgooding@choate.com
 John Andrew Goodridge jagoodridge@jaglo.com, angray@jaglo.com;dwhiggs@jaglo.com
 Michael Wayne Grant michael.w.grant@doj.state.or.us
 Richard Grayson Grant rgrant@rgglaw.com, grantecf@gmail.com
 Alan Mark Grochal agrochal@tydingslaw.com
 Elizabeth N. Hahn ehahn@rubin-levin.net, mralph@rubin-levin.net
 Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
 Julian Ari Hammond Jhammond@hammondlawpc.com, ppecherskaya@hammondlawpc.com
 Wallace M Handler whandler@swappc.com, kkloock@swappc.com
 William J. Hanlon whanlon@seyfarth.com
 Adam Craig Harris adam.harris@srz.com
 Brian Hauck bhauck@jenner.com
 Jeffrey M. Hawkinson jhawkinson@pcslegal.com, danderson@pcslegal.com
 Michael J. Hebenstreit mjh@whzlaw.com,
 arlene@whzlaw.com;ene@whzlaw.com;kdt@whzlaw.com
 Amanda Marie Hendren amanda@indianalawgroup.com
 Claude Michael Higgins Michael.Higgins@ag.ny.gov
 Michael W. Hile mhile@jacobsonhile.com, assistant@jacobsonhile.com
 Sean M Hirschten shirschten@psrb.com
 Robert M. Hirsh robert.hirsh@arentfox.com
 John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
 levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
 Curt Derek Hochbein chochbein@rubin-levin.net,
 deidre@mbcblaw.com;ellen@mbcblaw.com
 Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
 Steven Howard Holinstat sholinstat@proskauer.com
 Diana Hooley diana.hooley@state.ma.us
 Thomas Ross Hooper hooper@sewkis.com
 George Wade Hopper ghopper@cohenandmalad.com, klandeck@cohenandmalad.com
 Andrew E. Houha bkecfnotices@johnsonblumberg.com
 Andrew W. Hull awhull@hooverhullturner.com, fgipson@hooverhullturner.com
 James C Jacobsen jjacobsen@nmag.gov, eheltman@nmag.gov
 Christine K. Jacobson cjacobson@jacobsonhile.com, 5412@notices.nextchapterbk.com
 Jay Jaffe jay.jaffe@faegrebd.com, noticeFRindy@faegrebd.com
 David Januszewski djanuszewski@cahill.com
 Benjamin F Johns bfj@chimicles.com, klw@chimicles.com
 Russell Ray Johnson russj4478@aol.com
 Kenneth C. Jones kcjones@lewisricekc.com
 Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
 David J. Jurkiewicz DJurkiewicz@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com;dlingenfelter@boselaw.com
 Aaron Kappler akappler@tokn.com
 Timothy Q. Karcher tkarcher@proskauer.com

                                        4
Case 16-07207-JMC-7A   Doc 3751   Filed 12/27/19   EOD 12/27/19 15:21:30   Pg 5 of 8



 Steven Joseph Kasyjanski sjk-yount-atty@ameritech.net, skasyjan@gmail.com
 Alan Katz akatz@lockelord.com
 Richard B. Kaufman richardkfmn@gmail.com
 Carly Kessler ckessler@robinskaplan.com
 John M. Ketcham jketcham@psrb.com, scox@psrb.com
 Taejin Kim tae.kim@srz.com
 Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
 Roy F. Kiplinger bankruptcy@kiplingerlaw.com, bankruptcy@kiplingerlaw.com
 Jackson Taylor Kirklin taylor.kirklin@usdoj.gov, melanie.crouch@usdoj.gov
 James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com
 Kevin Dale Koons kkoons@kgrlaw.com, cjh@kgrlaw.com
 Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
 Lawrence Joel Kotler ljkotler@duanemorris.com
 Robert R Kracht rrk@mccarthylebit.com
 Andrew L. Kraemer akraemer@johnsonblumberg.com, akraemerlawoffice@att.net
 David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
 Jerrold Scott Kulback jkulback@archerlaw.com
 Jay R LaBarge jlabarge@stroblpc.com
 Darryl S Laddin bkrfilings@agg.com
 Michael J. Langlois mlanglois@shouselanglois.com, rshouse@shouselanglois.com
 Vilda Samuel Laurin slaurin@boselaw.com
 Jordan A Lavinsky jlavinsky@hansonbridgett.com
 Todd Evan Leatherman todd.leatherman@ky.gov
 David S Lefere dlefere@mikameyers.com, jfortney@mikameyers.com
 Anthony Darrell Lehman alehman@hpwlegal.com
 Martha R. Lehman mlehman@salawus.com,
 marthalehman87@gmail.com;ispells@salawus.com;lengle@salawus.com
 Gary H Leibowitz gleibowitz@coleschotz.com,
 pratkowiak@coleschotz.com;gleibowitz@coleschotz.com
 Donald D Levenhagen dlevenhagen@landmanbeatty.com
 Elizabeth Marie Little elizabeth.little@faegrebd.com
 Edward J LoBello elobello@msek.com
 Melinda Hoover MacAnally Melinda.MacAnally@atg.in.gov,
 Carrie.Spann@atg.in.gov;Kenyatta.Peerman@atg.in.gov
 Christopher John Madaio Cmadaio@oag.state.md.us
 John A. Majors jam@morganandpottinger.com, majormajors44@yahoo.com
 Steven A. Malcoun dsmith@mayallaw.com
 Jonathan Marshall jmarshall@choate.com
 Thomas Marvin Martin tmmartin@lewisricekc.com
 Jeff J. Marwil jmarwil@proskauer.com,
 npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
 Richard J Mason rmason@mcguirewoods.com
 C. Ed Massey mbracken@nkylawyers.com, cedmassey@nkylawyers.com
 Ann Wilkinson Matthews amatthews@ncdoj.gov
 Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
 Michael Wesley McBride mmcbride@cohenandmalad.com, klandeck@cohenandmalad.com

                                       5
Case 16-07207-JMC-7A    Doc 3751   Filed 12/27/19   EOD 12/27/19 15:21:30   Pg 6 of 8



 Michael K. McCrory mmccrory@btlaw.com, bankruptcyindy@btlaw.com
 Maureen Elin McOwen molly.mcowen@cfpb.gov
 Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
 Toby Merrill tomerrill@law.harvard.edu, ppsl@law.harvard.edu
 Robert W. Miller rmiller@manierherod.com
 Sherry Millman smillman@stroock.com
 Jason Milstone jason.milstone@cmsenergy.com
 Thomas E Mixdorf thomas.mixdorf@icemiller.com, brandy.matney@icemiller.com
 Evgeny Grigori Mogilevsky eugene@egmlegal.com,
 emily@egmlegal.com;mogilevskyer41855@notify.bestcase.com
 James P Moloy jmoloy@boselaw.com,
 dlingenfelter@boselaw.com;mwakefield@boselaw.com
 Ronald J. Moore Ronald.Moore@usdoj.gov
 Hal F Morris hal.morris@oag.texas.gov
 Michael David Morris michael.morris@ago.mo.gov
 Kevin Alonzo Morrissey kmorrissey@lewis-kappes.com, soliver@lewis-
 kappes.com;leckert@lewis-kappes.com;kwilliams@lewis-kappes.com
 Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
 C Daniel Motsinger cmotsinger@kdlegal.com,
 cmotsinger@kdlegal.com;crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
 Lee Duck Moylan lmoylan@klehr.com, acollazo@klehr.com
 Joseph L. Mulvey joseph@mulveylawllc.com, linda@mulveylawllc.com
 Abraham Murphy murphy@abrahammurphy.com
 Justin Scott Murray jmurray@atg.state.il.us
 Alissa M. Nann anann@foley.com, DHeffer@foley.com
 Henry Seiji Newman hsnewman@dglaw.com
 Kevin M. Newman knewman@menterlaw.com, kmnbk@barclaydamon.com,kevin-newman-
 8809@ecf.pacerpro.com
 Cassandra A. Nielsen cnielsen@rubin-levin.net,
 atty_cnielsen@bluestylus.com,mralph@rubin-levin.net;lking@rubin-levin.net
 Ryan Charles Nixon rcnixon@lamarcalawgroup.com
 Isaac Nutovic inutovic@nutovic.com
 Michael O'Donnell mike.odonnell@nortonrosefulbright.com
 Gregory Ostendorf gostendorf@scopelitis.com, agregory@scopelitis.com
 Weston Erick Overturf wes.overturf@mbcblaw.com,
 deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
 Pamela A. Paige ppaige@plunkettcooney.com, amiller@plunkettcooney.com
 Kenneth Pasquale kpasquale@stroock.com
 Eric Pendergraft ependergraft@slp.law, dwoodall@slp.law;bss@slp.law
 Danielle Ann Pham danielle.pham@usdoj.gov
 Anthony Pirraglia anthony.pirraglia@tklaw.com
 Jack A Raisner jar@outtengolden.com,
 kdeleon@outtengolden.com;jquinonez@outtengolden.com
 Jonathan Hjalmer Reischl jonathan.reischl@cfpb.gov
 Michael Rella mrella@mmlawus.com
 Caroline Ellona Richardson caroline@paganelligroup.com, anna@paganelligroup.com

                                        6
Case 16-07207-JMC-7A     Doc 3751    Filed 12/27/19   EOD 12/27/19 15:21:30    Pg 7 of 8



 James Leigh Richmond James.Richmond@fldoe.org
 Mai Lan Gabrielle Rodgers Rodgers.MaiLan@pbgc.gov, efile@pbgc.gov
 John M. Rogers johnr@rubin-levin.net, jkrichbaum@rubin-
 levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net;lking@rubin-levin.net
 Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
 David A. Rosenthal darlaw@nlci.com
 James E Rossow jim@rubin-levin.net, ATTY_JER@trustesolutions.com;robin@rubin-
 levin.net
 Rene Sara Roupinian rsr@outtengolden.com,
 jxh@outtengolden.com;kdeleon@outtengolden.com;rfisher@outtengolden.com;gl@outtengolde
 n.com;jquinonez@outtengolden.com;tloughran@outtengolden.com
 Victoria Fay Roytenberg vroytenberg@law.harvard.edu, jjimenez@law.harvard.edu
 Steven Eric Runyan ser@kgrlaw.com
 Craig Damon Rust craig.rust@doj.ca.gov, Lindsay.Bensen@doj.ca.gov
 Karl T Ryan info@ryanesq.com, kryan@ryanesq.com
 Joseph Michael Sanders jsanders@atg.state.il.us
 Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
 James R. Schrier jrs@rtslawfirm.com, lrobison@rtslawfirm.com;jlandes@rtslawfirm.com
 Ronald James Schutz rschutz@robinskaplan.com
 H. Jeffrey Schwartz jschwartz@robinskaplan.com
 Courtney Michelle Scott cscott1@dor.in.gov
 Joseph E Shickich jshickich@foxrothschild.com, vmagda@foxrothschild.com
 Randall R Shouse rshouse@shouselanglois.com, mlanglois@shouselanglois.com
 William E Smith wsmith@k-glaw.com, clipke@k-glaw.com
 Lauren C. Sorrell lsorrell@kdlegal.com,
 ayeskie@kdlegal.com;swaddell@kdlegal.com;cmotsinger@kdlegal.com;shammersley@kdlegal.
 com
 Berry Dan Spears berrydspears616@gmail.com
 Catherine L. Steege csteege@jenner.com,
 mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
 LaChelle D Stepp lstepp@steppjaffe.com, lastepp@yahoo.com
 Jason V Stitt jstitt@kmklaw.com
 Sharon Stolte sstolte@sandbergphoenix.com
 Jesse Ellsworth Summers esummers@burr.com, sguest@burr.com
 Matthew G. Summers summersm@ballardspahr.com, lanoc@ballardspahr.com
 Jonathan David Sundheimer jsundheimer@btlaw.com
 Nathan L Swehla nswehla@graydon.law
 Nancy K. Swift nswift@buchalter.com, cbohnsack@buchalter.com
 Andrew W.J. Tarr atarr@robinsonbradshaw.com, jrobey@robinsonbradshaw.com
 Eric Jay Taube eric.taube@wallerlaw.com,
 annmarie.jezisek@wallerlaw.com;sherri.savala@wallerlaw.com
 Meredith R. Theisen mtheisen@rubin-levin.net, dwright@rubin-levin.net;mcruser@rubin-
 levin.net
 Meredith R. Theisen mtheisen@rubin-levin.net,
 atty_mtheisen@bluestylus.com;mralph@rubin-levin.net;csprague@rubin-levin.net
 Jessica L Titler jt@chimicles.com

                                           7
Case 16-07207-JMC-7A                  Doc 3751          Filed 12/27/19           EOD 12/27/19 15:21:30   Pg 8 of 8



 David Tocco djtocco@vorys.com, mdwalkuski@vorys.com
 Todd Christian Toral todd.toral@dlapiper.com, todd-toral-9280@ecf.pacerpro.com
 Ronald M. Tucker rtucker@simon.com, cmartin@simon.com,bankruptcy@simon.com
 Christopher Turner christopher.turner@lw.com, DClitserv@lw.com
 U.S. Trustee ustpregion10.in.ecf@usdoj.gov
 Lauren Valkenaar lauren.valkenaar@nortonrosefulbright.com
 Sally E Veghte sveghte@klehr.com, acollazo@klehr.com
 Rachel Claire Verbeke rverbeke@stroblpc.com
 Aimee Vidaurri aimee.vidaurri@nortonrosefulbright.com
 Amy L VonDielingen avondielingen@woodmclaw.com
 Amy E Vulpio vulpioa@whiteandwilliams.com
 Carolyn Graff Wade Carolyn.G.Wade@doj.state.or.us
 Christopher D Wagner cwagner@hooverhullturner.com
 Louis Hanner Watson louis@watsonnorris.com
 Jeffrey R. Waxman jwaxman@morrisjames.com,
 jdawson@morrisjames.com;wweller@morrisjames.com
 Philip A. Whistler philip.whistler@icemiller.com, holly.minnis@icemiller.com
 Bradley Winston bwinston@winstonlaw.com, lwheaton@winstonlaw.com
 Brandon Michael Wise bwise@prwlegal.com
 Cathleen Dianne Wyatt cwyatt@fbtlaw.com, tacton@fbtlaw.com
 James T Young james@rubin-levin.net, lking@rubin-levin.net;atty_young@bluestylus.com
 James E. Zoccola jzoccola@lewis-kappes.com

                                                                       /s/ Sarah T. Mayhew
                                                                       Sarah T. Mayhew



 G:\WP80\TRUSTEE\Caruso\ITT Educational - 86723901\Drafts\IRS Stay Relief Motion Hearing Notice.doc




                                                                 8
